DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2019/056183 filed 3/12/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/10/2021, 7/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Kidd (31772) on 7/28/2022.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A method performed by a network node for enabling root cause analysis in across a plurality of network systems, the method comprising:
receiving update information of a first local root cause analysis mechanism of a first network operator of a plurality of network operators;
generating, based on the update information, a new node to be added to a global root cause decision tree, wherein the global root cause decision tree is to be shared by the first network operator and at least one other network operator 
requesting storage of the new node in a distributed ledger that is shared by the plurality of network operators;
participating in a verification operation of the new node based upon first results of root cause analysis performed by the first local root cause analysis mechanism of the first network operator and additional results of root cause analysis performed by a second local root cause analysis mechanism of the at least one other network operator, wherein the first local root cause analysis mechanism and the second local root cause analysis mechanism are different, and wherein the verification operation is successful based upon both the first results and the additional results identifying the new node as a root cause; and
responsive to determining that the verification operation is successful, adding 
2.	(Original) The method of claim 1, wherein the update information includes input data format, output data format, decision module information, and an identifier of the first network operator, and wherein the new node includes a type of node, an identifier of the new node, an identifier of a parent node in the global root cause decision tree, input data format, output data format, decision module information, and an identifier of the first network operator.
3.	(Currently Amended) The method of claim 1, wherein the new node includes a type of node, an identifier of the new node, an identifier of a parent node in the global root cause decision tree, input data format, output data format, decision module information, and an identifier of the first network operator 
4.	(Currently Amended) The method of claim 3, wherein the participating in [[a]] the verification operation of the new node includes:
responsive to determining that the new node is not an update to an existing node, performing the following:
supplying test data; and
performing a root cause analysis based on the test data and the global root cause decision tree, when including the new node, to determine whether the verification operation is successful.
5.	(Currently Amended) The method of claim 3, wherein the participating in [[a]] the verification operation of the new node includes:
responsive to determining that the new node is not an update to an existing node, performing the following:
supplying test data; and
determining, based on the test data and decision module information of the new node whether the verification operation is successful.
6.	(Currently Amended) The method of claim 3, wherein the participating in [[a]] the verification operation of the new node includes:
responsive to determining that the new node is an update to an existing node, performing the following:
determining whether the input data format and the output data format of the new node are respectively identical to input data format and output data format of the existing node; and
responsive to determining that the input data format and the output data format of the new node are respectively identical to the input data format and output data format of the existing node, updating the new node to include a bias, wherein the bias 
7.	(Currently Amended) The method of claim 6, wherein responsive to determining that the input data format and the output data format of the new node are not respectively identical to the input data format and output data format of the existing node, updating the new node to include a bias and a conversion parameter, wherein the bias is converts data from the existing node into a format that is compatible with a format of data from the new node.
8-15.	(Cancelled) 
16.	(Currently Amended) A network node for enabling root cause analysis in across a plurality of network systems, the network node comprising:
processing circuitry; and
a computer memory storing a set of computer readable instructions that when executed by the processing circuitry cause the network node to:
receive update information of a first local root cause analysis mechanism of a first network operator of a plurality of network operators;
generate, based on the update information, a new node to be added to a global root cause decision tree, wherein the global root cause decision tree is to be shared by the first network operator and at least [[two]]one other network operator of the plurality of network operators;
request storage of the new node in a distributed ledger that is shared by the plurality of network operators;
participate in a verification operation of the new node based upon first results of root cause analysis performed by the first local root cause analysis mechanism of the first network operator and additional results of root cause analysis performed by a second local root cause analysis mechanism of the at least one other network operator, wherein the first local root cause analysis mechanism and the second local root cause analysis mechanism are different, and wherein the verification operation is successful based upon both the first results and the additional results identifying the new node as a root cause; and
responsive to determining that the verification operation is successful, add 
17.	(Original) The network node of claim 16, wherein the update information includes input data format, output data format, decision module information, and an identifier of the first network operator, and wherein the new node includes a type of node, an identifier of the new node, an identifier of a parent node in the global root cause decision tree, input data format, output data format, decision module information, and an identifier of the first network operator.
18.	(Currently Amended) The network node of claim 16, wherein the new node includes a type of node, an identifier of the new node, an identifier of a parent node in the global root cause decision tree, input data format, output data format, decision module information, and an identifier of the first network operator 
19.	(Currently Amended) The network node of claim 18, wherein to participate in the verification operation of the new node includes:
responsive to determining that the new node is not an update to an existing node, perform the following:
supply test data; and
perform a root cause analysis based on the test data and the global root cause decision tree, when including the new node[[;]], to determine whether the verification operation is successful 
20. 	(Currently Amended) The network node of claim 18, wherein to participate in [[a]] the verification operation of the new node includes [[to]]:
responsive to determining that the new node is not an update to an existing node, perform the following:
supply test data; and
determine, based on the test data and the decision module information of the new node whether the verification operation is successful  
21.	(Currently Amended) The network node of claim 18, wherein to participate in [[a]] the verification operation of the new node includes [[to]]:
responsive to determining that the new node is an update to an existing node, perform the following:
determine whether the input data format and the output data format of the new node are respectively identical to input data format and output data format of the existing node; and
responsive to determining that the input data format and the output data format of the new node are respectively identical to the input data format and output data format of the existing node, update the new node to include a bias, wherein the bias is used to determine which one of the existing node and the new node is to be used when performing a root cause analysis.
22.	(Currently Amended) The network node of claim 21, wherein responsive to determining that the input data format and the output data format of the new node are not respectively identical to the input data format and output data format of the existing node, update new node to include a bias and a conversion parameter, wherein the bias is [[to be]] used when performing a root cause analysis based on at least one of the existing node and the new node, and wherein the conversion parameter 
23.	(Cancelled) 
24.	(Currently Amended) The network node of claim 19, wherein to determine whether the new node is an update to an existing node that is part of the global root cause decision tree includes performing operations to:
determine whether the input data format and the output data format of the new node are identical to input data format and output data format of the existing node.
25.	(Previously Presented) The network node of claim 16, wherein the network node is further to:
receive, from a requestor, a request for a root cause analysis, wherein the request includes an operator identifier, an input, and an expected output;
retrieve, based on the input and the expected output, one or more entries from the distributed ledger;
reconstruct one or more global root cause decision trees from the entries;
determine, based on a set of one or more policies for multiple operators, whether the request for the root cause analysis can be fulfilled by accessing the one or more global root cause decision trees for a network operator identified with the operator identifier;
responsive to determining that the request can be fulfilled, perform a root cause analysis based on the one or more global root cause decision trees and the input received in the request, and transmit a result of the root cause analysis to the requestor; and
responsive to determining that the request cannot be fulfilled, transmit a denied access response to the requestor.
26.	(Currently Amended) The network node of claim 25, wherein the network node is further to:
prior to transmitting the result of the root cause analysis to the requestor, perform the following:
determine, from the one or more global root cause decision trees, a cost of performing the root cause analysis;
transmit to the requestor the cost of performing the root cause analysis;
receive from the requestor an agreement to the cost of performing the root cause analysis; and
determine based on the agreement whether to perform the root cause analysis.
27.	(Previously Presented) The network node of claim 16, wherein the network node is further to:
subscribe to receive update of one or more local root cause analysis mechanisms of each one of the plurality of network operators; and
wherein to receive the update information is a result of a subscription.
28.	(Previously Presented) The network node of claim 16, wherein the distributed ledger is a blockchain and adding the new node to the distributed ledger includes generating a block based on the new node and adding the block to the blockchain. 





























REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 16 all comprise (or are significantly similar to), among other things, receiving update information of a first local root cause analysis mechanism of a first network operator of a plurality of network operators; generating, based on the update information, a new node to be added to a global root cause decision tree, wherein the global root cause decision tree is to be shared by the first network operator and at least one other network operator of the plurality of network operators; requesting storage of the new node in a distributed ledger that is shared by the plurality of network operators; participating in a verification operation of the new node based upon first results of root cause analysis performed by the first local root cause analysis mechanism of the first network operator and additional results of root cause analysis performed by a second local root cause analysis mechanism of the at least one other network operator, wherein the first local root cause analysis mechanism and the second local root cause analysis mechanism are different, and wherein the verification operation is successful based upon both the first results and the additional results identifying the new node as a root cause; and responsive to determining that the verification operation is successful, adding the new node to the distributed ledger as part of the global root cause decision tree. The remaining dependent claims further limit the invention.

Examiner supplements the record for this first action allowance. Examiner finds relevant prior art to be as follows: Mermoud (US Pub. 2019/0356553), Halsbersberg (US Pat. 10,061,637), Gopalakrishnan (US Pub. 2015/0333998), Han (US Pub. 2012/0143795) and Bhagwan (US Pub. 2012/0260141). Further, Examiner notes that distributed ledgers are conventional in the art, see CPC G06F16/27.
While root cause analysis is known, and storing data on a distributed ledger is known, Examiner thinks that the different network architectures in the claims allows for nonobvious subject matter. Sections of the specification allow for local root cause analysis to be used to generate a global root cause analysis scheme (See Spec, paras. 37-38, 47-49, 60-62). However, this feature was not explicit in the claims. The claims-as-filed included features that suggested translation for interoperability (e.g. Claim 3) and different root cause analysis (e.g. Claim 4), the claims did not explicitly require different networks using different RCA mechanisms.
By agreement, the independent claims are amended to explicitly require two root cause analysis mechanisms that are different and are in different networks. This directly allows for distinct local information based upon different root cause analyses in different networks to be used in generating a global root cause tree. That feature together with the distributed ledger is sufficient to render the claims nonobvious.
No 101 rejection is proper – Claim 1 is a method and Claim 16 is a network node comprising processing circuitry, which are both statutory categories. The claims are a novel root cause analysis method which improve the ability of a computer system to determine the cause of an error and consequently the claims are either not directed to an abstract idea or they are, at worst, a practical application of them. No double patenting rejection is proper.
Examiner had several 112b concerns. Most of them were the result of permissive claim language that created unnecessary issues about whether the claim constituted intended use or actual limitation, see, e.g., Claim 6 as filed “…wherein the bias can be used to determine…” Examiner required the permissive language either be struck or made mandatory so ensure a definite scope. Examiner also had concerns about what constituted “similar” in Claim 24. Finally, Examiner was concerned about language between claims in the claim set where it was unclear about the verification operation, a “legitimate node” and the operation being “successful.” Examiner believes the instant claimset sufficiently makes clear that verification is performed by having a node from another network also find the same root cause. That act results in a successful validation and causes the new node to be added to the ledger as part of the global tree.
Examiner contacted Counsel, and by agreement the above claim amendments solve all 103 and 112b issues. All claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449